 In the Matter of AMERICAN -ROLLING MILL COMPANYandSTEELWORKERS ORGANIZING COMMITTEE, AFFILIATED WITH THE CONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. C-1507.-Decided September 24, 1940Jurisdiction:steel product manufacturing industry.Unfair LaborPractices.Interference, Restraint, and Coercion:separate allegation of, dismissed.Company-Dominated Union:employee representation plan : suggesting formationof,and presenting plan of organization to employees prior to effective dateofAct ; lack of opportunity afforded employees to select officers and rep-resentatives; permitting amendments only upon consent of management-Plan continued unchanged and manner of its administration including re-spondent's participation, aid, and, support, in administration of, remainedunvaried after effective date of Act.RemedialOrders: ordered-.to withdraw all recognition from and, completely dis-establish the Plan.DefinitionsEmployee representation plan is a labor organization by express defini-tion, despite respondent's contention that it is no such entity but -a merecollective agreement made with employees acting through representatives.Mr. Max W. Johnstone,for the Board.Frost d Jacobs,of Cincinnati, Ohio, andMeyer, Johnson c1 Kin-caid,of Zanesville, Ohio, for the respondent.Mr. Clarence J. Crossland,of Zanesville Ohio, for the Plan.Mr. E. A. Luster,of Zanesville, Ohio, for the S. W. O. C.Mr. Sidney Sugerman,of counsel to the Board.-DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge 1 duly filed by Steep Workers Organizing Com-mittee, herein called the S. W. O. C., the National Labor Relations1Among other things, the charge alleged an act of discrimination on the part of therespondent constituting an unfair labor practice within the meaning of Section 8 (3) of ithe Act.The complaint contained no allegation on that particular chargeAt the open-ing of the hearing, on motion of the Board's attorney, the Trial Examiner ordered thatallegation stricken from the charge.27 N L. R B., No. 96.441 442DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard, herein called the Board, by the Regional Director for theEighth Region (Cleveland, Ohio), issued its complaint dated Febru-ary 15, 1940, against American Rolling Mill Company, Zanesville,Ohio, herein called the respondent and sometimes Armco, allegingthat' the respondent had engaged in and was engaging in unfairlabor, practices affecting commerce, within the meaning of Section8 (1) and (2) and Section 2 (6) and (7) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.The complaint, witha copy of the charge annexed, and a notice of hearing were dulyserved upon the respondent, upon the S. W. O. C., and upon Zanes-villeArmco Plan of Employee Representation, herein called thePlan.As to the unfair labor practices, the complaint alleges that, bycertain specified acts and "by various other acts-and by various othermethods and means," the ^ respondent about May" 1933 established andhas since dominated and interfered with the formation and admin-istration of the Plan as a labor organization,. and has contributedfinancial and other support to it.The complaint further alleges thatby reason of such domination and interference with respect to thePlan; by certain specified anti-union threats and statements, and the'distribution of certain anti-union literature and petitions; and "by.various, other ilcts., and various other, methods and, means," the re-spondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.On Februaxy 20, 1940, the respondent' filed with the Regional Di-rector a motion to make more definite and certain the-above-men-tioned general allegations as to "various other acts and various other-,methods and means" constituting unfair labor practices; or in thealternative that the same be stricken from the complaint.The Re-gionalDirector held the motion for disposition by the Trial Ex-aminerat the hearing.On March 5, 1940, the Regional Director issued an order grantingthe motion of the Plan,' filed that day with its proposed answer, forleave to intervene in the proceedings.On March 7, 1940, the re-spondent filed its answer.-Among various respective denials, admissions, and affirmative mat-ters, both answers contend that the Plan is not a labor organizationat all, within the meaning of the Act, but is merely the product, in thenature of an agreement', resulting from the collective bargaining ef-forts of the respondent, on the one hand, and its employees actingupon their own initiative through representatives of their own choos-7Tile motion was made in the name of the Employee Representatives to the ZanesvilleArmco Plan of Employee Representation.We do not differentiate,except as may appeartextually,between the Plan and its Employee Representatives AMERICAN ROLLING MILL COMPANY443-mg, on the other.Denying that the respondent has -dominated orinterfered with the formation or administration of the Plan, theanswers admit the respondent's participation in the administrationof the Plan, in the sense that it thereby fulfilled its contractualobligations to'the employees.To the extent that the respondent con=tributed certain support to the Plan, as both answers admit, therespondent alleges that such practice was in conformity with pro-cedure expressly approved by the Board on June 16, 1937, afterconsideration of a charge involving similar circumstances at anotherof the respondent's plants.Pursuant to a corrected notice duly served upon all the parties,a hearing was held at Zanesville, Ohio, from March 7 to 14, 1940,before James C. Batten, the Trial Examiner duly designated by theBoard.The Board, the respondent, and the Plan were representedat the hearing by counsel, and the S. W. O. C. by its local repre-sentative; all participated in' the hearing.Full opportunity. to beheard, to'examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded all parties.At the out-set of the hearing the Trial Examiner ordered the Board's attorneyby the next day to particularize the general allegations of the com-plaint to which the respondent's motion, above referred to, was ad-dressed.Thereafter, for failure of the Board's attorney to par-ticularize those allegations, the Trial Examiner ordered them strickenfrom the complaint.During the course of the hearing the TrialExaminer made several rulings on other motions and on objectionsto-the admission of evidence.The Board has reviewed all the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.At the close of the hearing, the Trial Examiner reserved rulingsupon two motions : one, made by the Board's attorney, to strikethe testimony of the respondent's witness, Ruth Sebaugh, on theground that it was not proper matter of surrebuttal; the other madeby the. respondent, to strike certain allegations from the complaintfor failure of proof.The former motion i§ hereby denied. Thegrounds urged in support of the latter motion go to the weight ofthe evidence considered in making the findings of fact and conclu-sions of law below.The motion is denied in sofar asthe reliefrequested is inconsistent with such findings and conclusions.On March 15, 1940, the Board, acting pursuant to National LaborRelations Board Rules and Regulations-Series 2,* as amended,3 or-dered that the case be transferred to and continued before the Board,that no Intermediate Report should be,issued' by the Trial Examiner;5Article-Ii, Sections 36 and 37. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Proposed Findings of Fact,,Proposed Conclusions of Law, anda Proposed Order should be issued by the Board; and,-further, thatthe parties should have the right, within.twenty (20) days from thedate of said Proposed Findings of Fact, Proposed Conclusions ofLaw, and Proposed Order, to file exceptions and to request oralargument before the Board; and, within thirty (30) days from saiddate, to file a brief with the Board.On April 15, 1940, the Planfiled a brief with the Board.On July 6, 1940, the Board issued and duly served upon the partiescopies of its Proposed Findings of Fact, Proposed Conclusions ofLaw, and Proposed Order.,''On August 16, 1940, the respondent duly filed exceptions, in whichthe Plan joined,'to the-Proposed Findings of Fact, Proposed Con-clusions of Law, and Proposed Order, and both parties requested oral-argument before the Board in support of the exceptions.On thesame day, the respondent duly filed a brief in support of its exceptions.Pursuant to notice duly served upon all the parties, a hearing washeld before the Board in'Washington, D. C., on September 12, 1940,for the purpose of oral argument. The respondent and the Planwere represented at and participated in the hearing.The Board has considered all the exceptions to the Proposed Find-ings of Fact, Proposed Conclusions of Law, and Proposed Order, andthe brief filed-by the respondent and the Plan, and in so far as theexceptions are inconsistent-with the findings; conclusions, and orderset forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTi1.THE BUSINESS OF THE RESPONDENTThe respondent, an Ohio corporation having its principal placecf business at'Middletown, Ohio, is engaged in, the manufacture, sale,and distribution of steel products: It operates plants in Ohio, Ken-tucky, and Pennsylvania.We are solely coiicerned, in this proceed-ing, with the respondent's plant at Zanesville, Ohio.The principal products manufactured by the respondent at itsZanesville plant are electrical steel sheets.The. principalmaterialsused there` in such productionare bars and plates, of a total cost tothe respondent for the year 1939 of $3,000,000. Fifty per cent ofsaid materials so purchased and used in 1939 were obtained fromthe State`of Kentucky 'and States other than Ohio, and were trans-ported into the State of Ohio. A1\'IEIIICAN ROLLING MILL COMPANY445,The value of the respondent's products at its Zanesville plant-for1939 was about $4,500,000, 'approximately 60 per cent of which prod-ilctswere transported to purchasers in States other than Ohio.The respondent employs at that plant an average of more than800 persons.The average annual pay roll there is approximately$1,250,000.II. THE ORGANIZATIONS INVOLVEDSteel'Workers Organizing Committee, affiliated with the Congressof Industrial Organizations, herein called the C. I. 0., is a labor:or-ganization.Although the record, does not define its precise juris-diction, that organization admits to membership employees of therespondent.ZanesvilleArmco Plan of Employee Representationis a labor or-ganization, admitting .to membership 4 all employees at the respond-ent'sZanesville Division except officials, persons having the right topositions.III.THE UNFAIR LABOR PRACTICESA. Origin of the PlanI i August '1923 the respondent established at its Zanesville planta project of "cooperative management " through the medium of TheArmco Advisory ,Committees.These committees, to be elected by theemployees in each department, had "no administrative, executive, orlegislative functions."Their function, as stated by- Charles R. Hook,,the respondent's president, was--First, to advise with and learn the policies of the General Man-agement.Second, to convey to their fellow employees an under-standing of these policies and to reflect the sentiment of themembers of their departments on such matters as may be of help,to the management.In exercising this function, the separate Departmental AdvisoryCommittees, acting through their respective "responsible executives,"'and the supreme Works Advisory Committee, under the chairmanshipof the respondent'sWorks Manager, were to " take up . . . anymatter that in their opinion is not being handled properly."Theymight be called upon for advice, to make constructive suggestions,4Although the.Plan'makes no provision inhaec verbafor admission to membership Srsuch, the status of employees within the defined structure and functions of the Plan is suchae to fit the'common meaning of "membershipeThe facts found here are substantially as stipulated by the parties in Board Exhibit 3_ 446DECISIONS OF NATIONAL LABOR RELATIONS - BOARDor " to consider any general problems concerning working conditions,personal matters, equipment, and production."As Hook summed itup, " the advisory committee . . . is -a vehicle by which Armco mencan express their views, ask questions, and make suggestions withoutfeeling or prejudice and by which management can freely give to thewhole organization confidential and helpful information on any sub-ject, and simple explanations of intricate business problems."The Advisory Committees continued to function in the ZanesvilleDivision for almost 10 years.With the passage of the NationalIndustrial Recovery Acts in June 1933, and simultaneously with theinitiation of an organizing campaign at the plant by AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, hereincalled the Amalgamated, a labor organization then affiliated with theAmerican Federation of Labor, A. F. Murphy, works manager .ofthe Division, called a meeting of the Advisory Committee Chairmento arrange a vote among all employees as to whether or not "TheArmco Advisory Committee Plan " was satisfactory to them as themethod of exercising their rights under the new law.On June 29and 30, 1933, a vote was taken by secret ballot on the respondent'spremises.The results of the balloting showed 484 against continu-ance of the-Advisory Committees for that purpose and 182 in favor.Arrangements were made by the Advisory Committee for a massmeeting of employees at the local high school auditorium on July 14,1933.Shortly before then Miles Fryar, a committeeman, invitedMurphy to attend the meeting and discuss the National Industrial,Recovery Act with the men, who, he said, were being told by WalterPayne, the organizer of the Amalgamated, that they were compelledunder that law to join the Amalgamated in order to enjoy theirrights.Murphy accepted the invitation.The plant shut down its operations for the, evening of July 14.Murphy went to the meeting and addressed the men assembled.Hetold them that the law did not require them to join any organizationwhatever not of their choice.Feeling that Payne had been makingmisrepresentations to the men as to the necessity of their joining theAmalgamated, Murphy told them there was no such compulsion, butthat they had a free choice of organization under the law, the com-pany policy, and his own attitude.He admits having "told themthat since they had voted out the old advisory committee . . . (he)hoped that they were . . . working out some kind of a plan or agree-ment that (the respondent) could do business with."E. A. Luster and Robert F. Denman, employees and members ofthe Amalgamated who attended the July 14 meeting, testified with-49 Stat. 195. AMERICAN ROLLING MILL COMPANY447out direct contradiction that Murphy said, with some excitement,that the respondent would not be allowed to-operate without someform of representation for its employees, adding, "Give me your oldadvisory board, any group of men.Give me something to workwith."Likewise uncontradicted was Denman's testimony that he hadbeen notified by Reed Caldwell, his foreman, that attendance at themeeting was required of all men not at work, by Murphy's order.When Murphy finished his speech he withdrew from the meeting,which in the general discussion following became disorderly.Murphywas recalled and, in the words of the stipulation, Board Exhibit No.3, "he then informed those assembled that some plan, organization, oragreement should be worked out.".From July 17 to, 20, 1933, on the respondent's premises, primaryand final elections of temporary departmental representatives wereconducted to replace the advisory committeemen, pursuant to a noticeto all employees posted by the respondent. In the, meantime, the re-spondent canvassed employees for "suggestions regarding (an)Armco Plan of Employee Representation" which would be mutuallysatisfactory to all concerned.On July 18 the respondent publishedthe suggestions in printed form.As a result of the elections a committee of eight employees, in-cluding E. A. Luster, was formed to "help draw up a plan of em-ployee representation in accordance with the National IndustrialRecovery Act."On July 21 the-committee convened in Murphy'soffice for its first deliberations.Murphy furnished each memberwith a printed copy of the respondent's "Proposed Armco Plan ofEmployee Representation," dated that day, which stated that it com-bined the various suggestions received from employees, as well asthose contained in a number of plans in effect in other companies,and that this proposed plan "gives the fullest representation to theentire organization."Murphy read the entire Plan to the commit-tee and said that he was confident that it would be acceptable to therespondent as proposed by it.The meeting then adjourned toJuly 25.On the latter date the committee met alone on the respondent'spremises.The chairman, Sam Atkinson, suggested the adoption ofthe respondent's proposed plan.Luster presented the constitutionand bylaws of the Amalgamated for consideration with a motion thatthat organization be accepted to represent the employees for the pur-poses of collective bargaining.A vote was taken and the motioncarried 4 to 3, the chairman not voting.The latter thereupon ruledhimself qualified to vote on the proposition, and cast his ballot withthe result that the vote was tied at 4 to 4. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDATwo days later, on July 27, the committee reconvened alone onthe respondent's premises.One of the representatives moved theadoption of the proposed plan.This carried by a vote of 5 to 1,Luster and Lou C. Highfield, who was also a member of the Amal-gamated, abstaining.Murphy was called into the meeting with oneRectanus, of the, respondent's main office.On being informed ofthe action taken by the committee, Murphy andRectanussaid theywere glad the men had reached a decision.Although Murphy deniesthat he and Rectanus participated further in the committee, con-ference, the minutes drawn by its secretary,RussellMorrison, aclerical employee, state that both of them "gave suggestions andanswered questions as to the futurebusinessof the Committee.",.Thereafter, still on the respondent'spremises,between July .28and'-"August 3, 1933, secret balloting was conducted for thenomina=t ori.'and election of the 27 Employee Representativesto serve tem-porarily `under - the Plan as adopted by the committee.The ballotswere' provided by the respondent.On November 11, 1933, the Employee Representatives submitted toall employees copies of the Plan, which the respondent,published inadequate quantity, in form and substance as the respondent hadproposed it.Over their facsimile signatures was theirrecommenda-tion that the Plan be adopted in a yes-no vote.Below their signa-tureswas the.following :." -To All Employees, Zanesville Division :The Management, after consulting fully with your elected rep-resentatives, is in accord with their recommendations regardingthe foregoing Zanesville ARMCO Plan 'of Employee Repre-sentation.A. F. Murphy(signature)Works Manager.On December 7, 8, and 9, using ballots furnished by the respondent,the employees voted 348 to 172 that they "approve" the Plan.Onthe same ballots was provision for the nomination of departmentalEmployee Representatives for the coming calendar year, from lists ofeligibles lodged with those temporarilyserving asrepresentatives,and also posted on the respondent's bulletin boards.On December 14 and 15, again on the respondent's premises andby' ballots provided by it, the employees elected a slate of EmployeeRepresentatives, from among the nominees, to serve under the Planfor the year 1934.Such representatives, by departments, were listedin -an 18-page printed and covered pamphlet containing the Plan,issued and distributed to all employees by the respondent.The Plan AMER'IC'AN ROLL\G MILL COMPANY449has continued since then in full force and effect without modification,revision, or amendment.B. The PlanThe preamble of the document which sets forth the Plan recites :"The management and the employees..agreeto this . . . Plan... in -order to provide an effective communication and means ofcontact between the employees and the management on all questionsregarding the conditions and provisions of their employment." (Em-phasis supplied.)In form and content, however, the document isnot an agreement at all, either in the narrow legal sense of a contractor in the traditional.' sense of a trade agreement.'-The document goes on to set forth in full Section 7 (a) and (b)of the National Industrial Recovery Act, dedicating the Plan tocompliance, with that law. In 10 enumerated sections the documentprovides in turn for electoral representation and districting withinthe plant; for the qualifications of representatives and voters, whileguaranteeing against abridgment of the right of employees "to be-long or not to belong to any lawful ... union, or other organiza-tion."It provides the procedure of nominating and electing rep-resentatives, "with such assistance from the Management as theemployees may request"; their term of office and the 'manner offilling Vacancies which may occur, among other ways, as by the dis-continuance of the representatives' employment.Next is providedthe set-up of various employees' committees, management represen-tatives, and joint committees of the two groups.Management repre-sentatives, unlike employee representatives; are appointive.Theformer, to facilitate close relationships between the Management andemployee representatives, are required to "respond promptly to anyrequest from representatives, and shall interview all of them, fromtime to time, collectively or separately, with reference to matters ofconcern to the employees."The number of representatives fromeach side to their joint committees may be equal, but management'smay not exceed employees':Power to employ, suspend, dischargefor cause. transfer, and ]ay off employees is reserved exclusively tothe respondent.Provision is made for separate meetings of em-ployee representatives and for their joint monthly meetings withmanagement.Joint committee meetings shall be presided over bya management representative, who shall supply minutes of the meet-,ings to each member.Such meetings are provided to be held during'SeeN. LR BvHighlandPark MfqCo, March 11, 1940 (C C A 4),6 L R R.101, enforcingMatter of Highland Park Manufacturing CoandTextileWorkersOrganizingCommittee,12 N L R B 1238323428-42-vol.27-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDregular businesshours.Besides providing, upon request, a suitablemeeting place for all groups and committees, the respondent is alsoto indemnify each employee representative, at his averageearningrate, for time necessarily lost from work in attending joint meetings.,,The procedure for adjustment of grievancesisa six-step processrunning from the employee's foreman up through the latter's suc-cessive superiors to a possible arbitration.On the way, the worksmanagermayrefer the matter to one of the joint_committees.If,satisfaction is not had, the employee may notify the president of theCompany.Finally,"if the President and Employees ExecutiveCommittee agree thereto,the matter shall be referred to one or morearbitrators to be agreed upon at the time according to the nature ofthe discussion."(Emphasis supplied.)The machinery of arbitra-tion is more definitely assured to Employee Representatives aggrievedby any acts of discrimination because of their conduct in dischargingtheir duties as such.An unsatisfactory decision by the presidententitles them to have the question settled by an arbitrator selectedby mutual agreement.Last of the provisions is that "this plan shallremain in effect during the term of the National Industrial RecoveryAct and thereafter may be terminated by the Management or by amajority of the employees upon three months' notice.This agree-ment may be amended by a two-thirds vote of the employees of theDivision voting thereon,theManagement concurring ...[Italicssupplied.]There is no provision in the Plan for the payment of dues byemployees, nor is any matter of finances touched on.No provisionismade, either,for the holding of meetingsof employeesthemselves.The respondent admits that, in operating under the Plan, all elec-tions have been held on its premises in the employees' waiting room,and that in 1 year voting booths were also located in the variousdepartments of the mill for the convenience of employees.The re-spondent also admits that it has provided and paid for about twodinners each year for Employee Representatives. It also admitsthat it has furnished all stenographic help, paper, and equipmentnecessary for the writing up of minutes of allmeetingsconductedunder the Plan.'As the Plan got under way,-interest in the Almagamated wanedon the part of the employees.To what extent the respondent's con-duct, apart from the role it took in the formation and administrationof the Plan, contributed to that result appears but imperfectly in the8 Section VII, 9 of the Plan reads : "An Employee Representative shall be paid at hisaverage earning rate by the company for time necessarily lost in attending any Joint ormonthly General Committee meeting."However, the respondent stipulated that in prac-tice it pays the representatives for time lostfrom work while attending any meeting onplan business, whether management representatives are present thereat or not. AMERICAN ROLLING MILL COMPANY451,record.Nonetheless, it does appear from the testimony of HomerClayton Ray, an employee of the respondent for 20 years, that inthe summer of 1934 he received- through the pay window with hisregular pay check a printed pamphlet, in evidence, entitled CollectiveBargaining in the Steel Industry.Neither the cashier and paymasternor his assistant and timekeeper could deny the possibility, althoughthey did not remember, that that pamphlet, as with safety, health,production, and club news bulletins, had been passed out to employeesthrough the pay window.At least three other persons engage withthem in distributing pay checks.None of those three was called tothe witness stand to foreclose the possibility.Ray's testimony waspositive and forthright, and is given full credence.The pamphlet, bearing date June 1934 as a publication of the Amer-ican Iron and Steel Institute, is subtitled : `Why Steel favors Em-ployee Representation Plans and is opposed to Professional LaborUnions..Claiming adherence to the principle and practice of collec-tive bargaining, it asserts that no union possesses "any legal or finan-cial responsibility, which would place it on a par in contractual rela-tionships with the companies." Industry's experience with unions, itgoes on, has revealed "jirisdictional disputes; strikes; racketeeringleadership; excessive dues, fines and penalties; limitation of output;-intrusion of agents having no acquaintance with the industry or theemployee body they claim to represent; and a general and fundamen-tal philosophy of conflict ..." Through the foregoing, and bycontrasting-the vices of outside unions with the virtues of employeerepresentation plans, the pamphlet constitutes a clear expression ofemployer hostility to unionism.C. Conclusions respecting the PlanThe respondent claims that the operations of the Plan have satisfieda large majority of the employees; that industrial peace has beenachieved; that in its dealings with Employee Representatives it hasneither dominated nor interfered with their independence of action.Further, denying that it dominated or interfered with the formationand administration of the Plan, but admitting the contribution of aidand support to it, the respondent contends that the Plan is not a labororganization at all, within the meaning of the Act, but rather "anagreement between a labor organization (presumably the committeeof 8 elected July 20, 1933) voluntarily created by the . . . employeesand . . . the management." The respondent sometimes refers to thePlan as a "formula, plan or agreement" adopted through the processof collective bargaining between the employees, by their chosen repre-sentatives, and the respondent. 452DECISIONS OF NATIONAL LABOR' RELATIONS BOARD ' rThe respondent's first contention may be disposed of in the languageof the Supreme Court of the United Statesin Newport News Ship-building and Dry Dock Co. et at. v. N. E. R. B.: 0In applying the statutory test of independenceit is immaterialthat the plan had in fact not engendered, or indeed had obviated,serious labor disputes in the past, or that any company interfer-ence in the administration of the plan had been incidental ratherthan fundamental and with good motives. It was for Congress'to determine whether, as a matter of policy, such a plan shouldbe permitted to continue in force.We think the statute plainlyevinces a contrary purpose. . .The next contention, that the Plan is not a labor organization,ignores the express definition written into the Act.Section 2 (5)defines "the term 'labor, organization' [as] any organization of anykind, or any agency or employee representation-committee or plan,, inNihich employees participate and which exists for the purpose, in wholeor in -part, of dealing 'with employers concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditions ofwork."The Plan is clearly an "employee representation plan" withinthat statutory definition.10In no sense, moreover, can the Plan be construed to be an agreement.arrived at after genuine collective bargaining between the respondentand freely chosen representatives of the employees.Not only does thePlan lack the attributes of an agreement,11 but the circumstances ofits adoption clearly indicate that the respondent conceived the Planand foisted it upon the employees.The record shows that the respondent took the initiative, upon the.entry of the Amalgamated on the field and the scrapping of the old.dvisory Committee, to urge its employees to form some organizationwhich the respondent could deal with. It gave direction to this urgeboth by deflecting the interest of employees from "outside" unionsfind by encouraging and supporting "self-organization" along the oldcommittee or district-representational lines, with a plan of representa-tion in view. In this the respondent accorded employees theiraccustomed use of company time and facilities, thus stamping theirnew endeavors with advance approval.°60 S Ct 203, rev'g 101 F (2d)' 841 (C C A 4) and enf'gMatter of NewportNewsShipbuildinqand Dry Dock-CompanyandIndustrial Union of Marine and ShipbuildingIf orl, ers of America,8 N L. R. B 86610 SeeMatter of Bethlehem Steel Corpoiatlon,etcand Steel Weil,ers Organizing Com-mittee, 14 NL R B 539;Matter of The DuffySilt,Companyand Sill,Throwsters Union,Local 81, Tc ile Workei.s Union of America.19 N L R B 3711CfMatter of Newport News Shipbuilding and DryDoclCompanyandIndustrialUnion of Marine and Shipbuilding Workers of America,8 N L R B 866, enf'dNationalLabor Relations Board v. Newport News Shipbuilding and Dry Dock Company,308 U S.241, _AMEtRICAN ROLLING MILL COMPANY453The respondent, published "suggestions" of an Armco, Plan of-Representation while the employees were still engaged in primaryc-lection of representatives.Immediately upon the latter's conveningfor their first meeting, the respondent furnished each of them witliii s own proposed plan and the assurance of its acceptability to themanagement. The failure of this representative committee to vote inthe Amalgamated as bargaining representative of the employees andits adoption of the Plan may be attributed, at least in part, to thecommanding force of the respondent's expressed wish and preference.When the committee adopted the Plan, the respondent can be said tohave established it and dominated and interfered with its formationas surely as though the respondent had imposed it upon them by sheerfiat,without the formality of proposals, deliberations, and adoption byvote.The further formality of ratification by the employees as abody was no less an imposition of the Plan upon them-as a whole.Not content to let the representatives recommend approval, therespondent itself clinched it with a subjoined recommendation to thateffect.The coercive effect of the respondent's "'recommendations" inthese circumstances is manifest.In less than 6 months a sentiment- voiced by a better than 21/2 to1 vote of employees against the old Advisory Committee was con-verted to an expression of approval for the Plan by a 2 to 1 vote.if there was any difference between tie Advisory Committee andthe Plan it lay only in the greater intricacy of structure of the-latter.Otherwise, in manner of inception, in effectiveness as acollective bargaining agency, and in situs of ultimate control, theywere one and the same. The one was voted out while the employercontrol was relaxed, the other was,voted in when that control wasreasserted.The Plan as formulated and established by the respondent made-no provision for self-organization, assemblage, or discussion by em-ployees.Their sole participation in the Plan from the first consistedof voting approval or disapproval of the proposition of its adop-tion, as initiated and recommended by the respondent, and there-after was confined to the annual exercise of the privilege of nomi-nating and electing representatives.The representatives were not.made in any way responsive to their constituents.Even the right ofrecallmight be exercised only upon a petition signed by two-thirdsof the voters in the district and thenapproved by the EmployeesExecutive Commaitteeconsisting of all departmental chairmen.Service as an elected employee representative is subject to the re-spondent's control and will, in that it is contingent upon continua-tion of employment.That severed, he "shall be deemed to havewacated his office."Indeed, he vacates his office upon being trans- 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDferred by the respondent from one voting district to another, exceptthat he may hold office for 3 months thereafter, "providing the votingdistrict in which he was elected so desires."No provision is made-for the manner of expressing such desire.-As the respondent reserved to itself the power thus to determinethe continuance of employee representatives in office,. so it prede-termined in some measure who such representatives might be.Thiswas done by fixing the eligibility requirements so that nominees musthave been in the continuous service of the respondent for at least1 year, and must be on the active pay roll.To the degree that thispresents the possibility of manipulation by the respondent in limitingthe field of choice, the employees' statutory right "to bargain collec-tively through representatives of their own choosing" 'is furtherimpaired.-/While either the respondent or' a majority of the employees may,upon notice, terminate the Plan, the Plan provides that it may beamended, not by a vote of the representatives, but "'by a two-thirds-vote of the employees of the Division voting thereon,the 'Manage-ment concurring."(Emphasis supplied.)This veto power residingin the respondent is enough to stifle the employees' right to changetheir form and method of representation, a right integral with thatThe law denies to employers any partin the manner of field of choice of their employees' bargaining repre-sentatives.Yet, both by' existing provision of the Plan and by theexercise of such veto power, the respondent reserves control of that,sphere oft employee interests with which it has no legitimate concern.Altogether, in its initiation and sponsorship, the Plan was a deviceimposed by the respondent upon the employees for the ostensiblepurpose of collective bargaining, and was not their own -form ofself-organization.In structure and 'function the Plan was devisedand calculated to afford the employees nothing but the semblanceof collective bargaining, through representatives not of theirtheir ownunrestricted choosing.Favors, assistance, and support rendered bythe respondent to the Plan and the employee representatives, by way-of accommodation with facilities for the conduct of their businessand indemnification for all loss and expense therein, are cogentmeans of company domination and interference with the administra-tion of a collective bargaining agency under the circumstances herepresent.It is undisputed that the Plan has continued unchanged from the- -'a SeeNational Labor Relations Board v. Newport News Shipbuilding and Dry DockCompany,308 U S 241, where the Court said. "The plan may not be amended if thecompany disapproves the amendmentSuch control of the form and structure of an em-ployee organization deprives' the employes of the complete freedom of action guaranteedto them by the Act,and justified an order such as was here entered." AMERICAN ROLLING MILL COMPANY455date of its inception, and that the manner of its administration- in-cluding the respondent's participation, aid, and support therein, hasnot' been varied.The passage of the Act on July 5, 1935, and theissuance of the decisions of the United States Supreme Court onApril 12, 1937, upholding the constitutionality of the Act, so oftenthe cues for some revision in other employee representation planswhich have come under our notice, gave the 'respondent no pause.Ofcourse; nothing which it did prior to July 5, 1935, constitutes unfairlabor practices under the Act.Findings in this decision respectingevents prior to that date are only made for purposes of continuityand for the light they throw.on the practices in which the respondenthas engaged since then.---The respondent claims that some of its practices have been ex-pressly approved by the Board, and that it has continued in themin reliance of such approval.That claim relates only to the pro-cedure of holding joint meetings under the Plan on company prop-erty.The Trial Examiner received in evidence a copy of a chargefiled on May 29, 1937, with the Regional Director for the NinthRegion (Cincinnati, Ohio) alleging, among other things, -the existenceof a "company union" at this respondent's plant in Ashland, Ken-tucky; together with copies of correspondence between the respond-ent's counsel and said Regional Director, from June 4 through June'18, 1937.By that correspondence it appears that the Regional Di-rector, after studying a "proposal" made by the respondent's coun-sel concerning the matters contained in the charge, wrote him thatit "constitutes satisfactory compliance" and that he was closing hisfiles in the matter.So far as relates to the claim made-here, therespondent's proposal was that, since Employee- Representatives meetalone on company property only in preparation for the entrance ofmanagement representatives for collective bargaining and do not de-sire to use the property except in conference with management, "it isentirely agreeable to the (latter) not to make it available to them forother meetings."A. F. Murphy, works manager, was shown thiscorrespondence in the fall of 1937 on a visit he made to the respond-ent'smain office at Middletown, Ohio.He testified that joint meet-ings were still held on the premises "because it is O.K.'d by theLabor Board."-Without now concerning ourselves with the circumstances underwhich that correspondence was written, or with what effect it wasexchanged, suffice it in this case to repeat what we recently said inMatter of The Duffy Silk CompanyandSilk Throwsters Union,Local 81, Textile Workers Union of America:137319 N L R. B 37. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel for the respondent refers to cases in which we haverefused for reasons of policy, to disturb agreements purportingto settle past unfair labor practices when our agents have par-ticipated .in or lent approval to such agreements. (Cases cited.)This rule, however, does not apply in the instant case wherethe unfair labor practices consist of the establishment and con-tinued maintenance of a labor organization which by its verynature defeats the rights guaranteed by the Act.The action ofone of our agents cannot constrain us from `considering conductin violation of the Act which endured for 3 years thereafterand may . . . continue indefinitely.We find that the respondent dominated and interfered with theformation and administration of the Plan, and contributed financialand other support to it prior to July 5; 1935.We further find thatthe respondent thereafter continued to and does still dominate andinterfere with the administration of the Plan, and contribute suchsupport to it; and that the respondent thereby has interfered with,Iestrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.D. Alleged interference, restraint, and coercionE. A. Luster- testified, that in September 1936 he was called intothe office of the assistant manager, Ross Little, and was asked whathe knew of the coming drive by the C. I. O. in the steel industry.Little-is said to have asked him whether Luster was in favor ofArmco policies, and to have added that one must be either for Armcofurther testified, about certain union organizers in town, aboutLuster's having made,a speech,at a labor demonstration, about theidentity of union officials; and told him, "You cannot organize thismill;Payne tried it, and different other ones tried it . . . Whydon't you send your charter back . . . You haven't got any member-ship anyhow."Both Murphy and Little are said by Luster to havemade various other anti-union statements and threats on that oc-casion.They both denied- Luster's testimony pointblank.Only thethree of them, concededly, were in the room during the entire time.It clearly appears that the occasion was in,June 1936, and not Sep-tember.Little testified that his reason for calling Luster in wasthat complaints had been received as to his work from the latter'ssupervisor.When Little mentioned that to him, Luster said hewas surprised, and protested that his labor activities were the reasonfor his being called in.Little immediately denied it, testifying thathe had heard of Luster's union membership and was quick to assure AMERICAN ROLLING MILL COMPANY-457him that the respgnd nt was only interested in his workmanship,and that Murphy would confirm that fact.Murphy came.in and allended pleasantly,Little testified,without mention of anything butLuster's work and the complaints.Luster admitted on the witnessstand that there had been complaints about his work at about thattime.There is insufficient evidence to sustain that part of the com-plaint,alleging that Murphy and Little had made anti-union state-ments to Luster on the occasion referred to.Luster also testified to a conversation with Little in the summerof 1937, with no one else present, in which they discussed the S. W.0. C., the Plan, and the Act, and in which Little is said to havesuggested, "Well, why don't you set upan organization.. . thatwould be within the law . . . -you know what you have to do."Little unequivocally denied having had any such conversation withLuster.As the complaint alleges that the respondent thereby "at-tempted to persuade E. A. Luster to start an`independent'union inMay 1937 to combat the organizationalefforts ofthe (S. W. 0. C.),"the evidence does not sustain it.-Other employees, H. W. Spangler and Arthur J. Dickey, testifiedto various anti-union statements alleged in the complaint to have beenuttered to them by Little in 1935 and 1936.Their testimony, relatingto matters.so remote in their memories,taken with Little's specific de-nials and the equally plausible versions he rendered of the conversa-tions actually had, leave the record with insufficient evidence tosustain the complaint in that regard.Similarly,as to the allegationsrelating to other anti-union conversations,statements,and petitionsthrough those years. the record is inadequate to support affirmativefindings of interference,restraint,and coercion.Several pieces ofliterature of that nature offered in evidence by the Board's attorneywere properly rejected upon the failureof Board witnesses to connecttheir distribution with the respondent,other than by the fact thatthose witnesses picked the literature Lip in the plant.We find that,other, than as found in subdivision III C above,the respondent has not interfered with, restrained,or coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above,occurring in connection with its operations described inSection I above, have a close, intimate,and substantial relation totrade, traffic, and commerce among the several States,and, tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.- -458DECISIONS OF NATIONALLABOR RELATIONS BOARDV. THE REMEDYHaving found that the respondent has engaged in unfair labor-practices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the-Act.We have found that the respondent has dominated and inter-fered with the administration of the Plan and contributed financial-and other support to it, thereby interfering with, restraining, - andcoercing its employees in the exercise of the rights- guaranteed in'Section 7 of the Act.Accordingly, we shall order the respondentto cease and desist from such unfair labor practices-and, so as to-assure the complete remedial effect of that provision of the order,'4since the Plan persists as a continuing obstacle to the free exerciseby the employees of the rights guaranteed in the Act, we shall alsoorder the respondent, to withdraw all recognition from and com--pletely disestablish the Plan as a representative of the respondent'semployees for the purposes of collective bargaining.-Upon the basis of-the above findings of fact and upon the entire-record in the case, the Board makes the following :CONCLUSIONS OF LAW1.SteelWorkers Organizing Committee, affiliated with the Con-gress of Industrial Organizations, and Zanesville Armco Plan ofEmployee Representation are- labor organizations, within the mean-ing of Section 2 (5) of the Act.2.By dominating and interfering with the administration of'Zanesville Armco Plan of Employee Representation, and by contrib-uting financial and other support to, it, the respondent has engagedin and is engaging in unfair labor practices, within the meaning,Of Section 8 (2) of the Act.3. , By interfering with, restraining, and coercing its employeesin the exercise of -the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices constitute unfair laborpractices affecting commerce, within the meaning of Section 2 (6)and (7) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant'to Section 10 (c) of the National Labor Rela-tions-Act, the National Labor, Relations Board hereby orders that14ConsolidatedEdison Coet at v. N. L R.B. et at,305 U S 197. AMERICAN ROLLING MILL COMPANY459the respondent, American Rolling Mill Company, Zanesville, Ohio,and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of Zanes-villeArmco Plan of Employee Representation, or the formationand administration of any other labor organization of its employees,and from contributing financial or other support to said Plan orto any other labor organization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Zanesville Armco Plan ofEmployee Representation as the representative of any of its em-ployees for ' the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or conditions of employment, and completely disestablish Zanes-ville Armco Plan of Employee Representation as such representative;.,(b)Post immediately in conspicuous places throughout its plant,and maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employeesstating : (1) that the respondent will not engage in the conductfrom which it is ordered to cease and desist in paragraphs 1 (a)and (b) of this Order, and (2) that the respondent will take theaffirmative action, set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Eighth Region inwriting within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.AND IT Is-HERESY FURTHER ORDEREDthat the complaint, in so far asit alleges that by acts other than unfair labor practices within themeaning of Section 8 (2) of the Act the respondenthas engaged* inunfair labor practices within the meaning of Section 8 (1) thereof,be, and thesameis hereby, dismissed.